DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 Dec 22 has been entered.
Priority
As stated in past Office correspondence, the instant application has an effective filing date of 22 Mar 17.
Information Disclosure Statement
Examiner acknowledges Applicant’s newly submitted Information Disclosure Statement (IDS) submitted on 1 Dec 22, and has marked this IDS as “considered”.
Claim Interpretation
Applicant’s most recent claim set includes newly submitted Claim 22, which is drawn to a method.  All other pending claims are drawn to a system.  However, Claim 22’s preamble states “A method for decelerating and redirecting a multi-rotor drone using the decelerating system of claim 6, comprising the steps of:”, which creates confusion as to whether this claim is meant to be an independent claim because it is drawn to a method instead of the system of all the other claims, or if it is a dependent claim because the preamble includes the “using the decelerating system of claim 6”.  For purposes of compact prosecution, Examiner is interpreting this claim as an independent claim, which appears to be the intent of the Applicant when considering the new fee worksheet filed 1 Dec 22, which indicated two independent claims instead of just one.  Examiner is further interpreting the preamble portion “using the decelerating system of claim 6” to be the shorthand version of an equivalent preamble for an independent claim written in the more conventional manner, which would include all of the limitations of the decelerating system of Claim 6 and the decelerating system of Claim 5 (since Claim 6 is dependent on independent Claim 5).  Additionally, newly added Claim 22 is not being withdrawn under the pretense of election by original presentation (based on the restriction requirement dated 1 Nov 21) because the method of Claim 22 only includes elements (and the functions of those elements) already discussed in the elected system of originally presented Claims 5-10 of the originally filed application.  Based on the current pending claim set, step i) of Claim 22’s method corresponds with element c) from independent Claim 5, step ii) of Claim 22’s method corresponds with element d) from independent Claim 5 in conjunction with dependent Claim 6, which is dependent on independent Claim 5 (wherein the “detecting predetermined rapid decent of the multi-rotor drone” from dependent Claim 6 is being equated to “detecting rate of descent of the drone in a first direction to be greater than a predetermined value” of Claim 22), and the “wherein” clause of Claim 22’s method corresponds with most of dependent Claim 15, which is dependent on dependent Claim 6 (wherein the only portion of dependent Claim 15 that is not mapped to this “wherein” clause of Claim 22’s method is what requires the deployment of only diagonally opposite airfoils while the others are non-deployed airfoils).
Claim Objections
Claims 5, 14, and 22 are objected to because of the following informalities (appropriate corrections are required):
Claim 5 includes the term “said rotor arms” (twice); however, for consistency, this term should actually say “said plurality of rotor arms”.  Additionally, this claim includes the phrase “between said corresponding first and second rotor arms”; however, for consistency, this phrase should actually say “between said corresponding first rotor arm and second rotor arm[[s]]”.
Claim 14 includes the term “each of the rotors”; however, for consistency, this term should actually say “each respective rotor[[s]] of each of said plurality of rotor arms”.
Claim 22 includes the term “the airfoils”; however, for consistency, this term should actually say “the plurality of airfoils”.  Additionally, this claim includes the term “the drone”; however, for consistency, this term should actually say “the multi-rotor drone”.  Thirdly, this claim includes the phrase “each of the released airfoils”; however, for consistency, this phrase should actually say “each of the released one or more airfoils”.  Fourthly, this claim includes the phrase “between the corresponding first and second rotor arms”; however, for consistency, this phrase should actually say “between the corresponding first rotor arm and second rotor arm[[s]]”.  Finally, this claim includes the phrase “the descending drone”; however, for consistency, this phrase should actually say “the descending multi-rotor drone”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being obvious over Lindskog et al. (US 9613539, filed 29 Sep 14), herein “Lindskog”.
Regarding Claim 5 (independent), Lindskog discloses a decelerating system (“FIG. 4B illustrates an implementation of the UAV 400 in which the air deflectors 402 have been deployed as air deflectors 404. The expanded air deflectors 404 provide air resistance to slow the rate of descent of the UAV, thereby reducing the force at impact”, Paragraph 77) for use in conjunction with a multi-rotor drone (UAV 400; also see multiple rotors/propellers per Figs. 4a/b), comprising:
a) a plurality of rotor arms (rigid members 405) that extend radially (see obviousness discussion below) outwardly from a central region of convergence of said multi-rotor drone (see central region housing damage avoidance system 101 inside of the respective air deflectors 402/404 as per Figs. 4a/b) to define an inter-arm region between each adjacent pair of said plurality of rotor arms (see deployed air deflectors 404 per Fig. 4b which define inter-arm regions between pairs of rigid members 405), wherein a rotor is mounted at a radially (see obviousness discussion below) outward end of each of said plurality of rotor arms (see Figs. 4a/b wherein each rotor/propeller is present at the outward end of each rigid member 405 serving as a respective rotor arm);
b) a plurality of airfoils (“deployable air deflectors 402, or sails… air deflectors 402 may be fabricated of a flexible material, such as nylon, cloth, rubber, etc., and rolled or folded into a retracted position… air deflectors 402 may be located at multiple positions on the UAV 400”, Paragraph 76);
c) an airfoil retainer for maintaining each of said plurality of airfoils in non-deployed form with respect to a corresponding first rotor arm of said multi-rotor drone (“air deflectors 402 may be coupled to a rail or guidance mechanism that can move along the rigid members 405 to extend the air deflector 402. For example, upon detection by the damage avoidance system 101 that the risk of damage exceeds a damage threshold, the protection system 107 may cause the air deflectors 402 to deploy prior to impact…The air deflectors 404 may be deployed by moving an extension arm 406 along a rail that is coupled to the rigid members 405. The extension arm may be moved by a motor that pushes/pulls the extension arm 406 along the rails”, Paragraphs 76-77); and
d) a rotary ejector for rotating about a longitudinal axis of said multi-rotor drone and for thereby circumferentially (see obviousness discussion below) displacing one or more of said plurality of airfoils, after being released from said airfoil retainer (“upon detection by the damage avoidance system 101 that the risk of damage exceeds a damage threshold, the protection system 107 may cause the air deflectors 402 to deploy prior to impact. As illustrated, the air deflectors 402 may be located at multiple positions on the UAV 400”, Paragraph 76, “the UAV 400 may rotate or alter its yaw at a rate sufficient to cause deployment of the air deflectors 404 from the forces created by the rotation”, Paragraph 77), from said corresponding first rotor arm to a corresponding second rotor arm of said multi-rotor drone to occlude the defined inter-arm region between said corresponding first rotor arm and second rotor arm[[s]] (see Fig. 4B and the various rotor arm 405s and the area in between them that become occluded upon deployment).
Lindskog’s UAV 400 as shown, for example, in Figs. 4a/b includes rigid members 405 serving as rotor arms going in both a vertical direction and a horizontal direction, with non-deployed air deflectors 402/deployed air deflectors 404 positioned within each pair of vertically extending rigid members 405 on an upper side and a lower side and within each pair of horizontally extending rigid members 405 on both a left side and a right side, encircling a central region of UAV 400 housing damage avoidance system 101, wherein each of the extending rigid members 405 extend outwardly from the central region, and wherein rotors/propellers are positioned at the outward end of each rigid member 405.  However, this design described by Lindskog does not specifically describe each of the rigid members 405 extending radially outward from the central region, nor that the rotors/propellers are mounted at the radially outward end of each rigid member 405, nor that the specific deployment of the air deflectors 402/404 is caused by a rotary ejector circumferentially displacing said air deflectors.  However, Applicant’s specification only describes this radial design in the drawings and in “convergence region” or “central hub” numbered “6” without actually describing any particular advantage or unexpected result achieved by utilizing such a radial design, and thus it appears that an alternative design (for example, the one described in this particular embodiment of Lindskog as shown in Figs. 4a/b) may work equally well to achieve the same intended result.  This is similarly the case with a lack of particular advantage or unexpected result achieve by deploying the air deflectors circumferentially (although it should be noted that under broadest reasonable interpretation (BRI), Lindskog’s disclosing that the deployment of the air deflectors by spinning at a such a rate to cause deployment from the forces created by the rotation certainly indicates that they are deployed circumferentially).  Therefore, it appears that the claimed radial design of the rotor arms and/or the circumferential deployment of the airfoils is/are merely a matter of obvious design choice.  As such, it would have been obvious to one of ordinary skill in the art at the time of filing to have modified the disclosure of Lindskog so that the rotor arms extend from a central region radially outward, wherein the rotors are mounted at the radially outward end of each rotor arm, and that the airfoils deploy circumferentially, as are merely matters of obvious design choice in view of Lindskog.
Regarding Claim 6, Lindskog renders obvious the decelerating system according to Claim 5, and Lindskog further renders obvious: one or more sensors for detecting predetermined rapid descent of the multi-rotor drone and a safety-ensuring onboard computer in data communication with said one or more sensors (“a triggering event may be determined if one or more of the detectors of the safety monitoring system 103 collects data and determines that the UAV 100 is descending at an uncontrolled rate”, Paragraph 44, “motion detector 111 may receive input data from components, such as an accelerometer and/or the distance detector 109, and calculate a velocity of the UAV 100 and/or a rate of descent of the UAV 100 based at least in part on the received input data”, Paragraph 45, “the damage risk threshold may be exceeded if the safety monitoring system 103 measures that the rate of descent of the UAV 100 exceeds a predetermined velocity…If the damage risk threshold is exceeded, the damage avoidance system 101 activates the protection system 107”, Paragraphs 50-51, “FIG. 11 depicts a flow diagram of an example process 1100 for deploying a protection element…The process is illustrated as a collection of blocks in a logical flow…the blocks represent computer-executable instructions stored on one or more computer readable media that, when executed by one or more processors, perform the recited operations. Generally, computer-executable instructions include routines, programs, objects, components, data structures, and the like that perform particular functions or implement particular abstract data types…The example process 1100 begins by detecting a loss of control of the UAV (e.g., the UAV is in an uncontrolled descent…”, Paragraphs 100/102), and with the rotary ejector (“the UAV 400 may rotate or alter its yaw at a rate sufficient to cause deployment of the air deflectors 404 from the forces created by the rotation”, Paragraph 77), wherein a triggering signal to cause circumferential displacement of the one or more of the plurality of airfoils is transmitted from said safety-ensuring onboard computer to said rotary ejector in response to detection of said predetermined rapid descent (“Upon detecting the risk of damage and prior to impact, the damage avoidance system activates a protection system having one or more protection elements that work in concert to reduce or prevent damage to the object upon impact. Reducing and/or preventing damage to the object may, in some instances, also reduce or prevent damage to the UAV…If the UAV, for example, is descending at an uncontrolled rate, the safety monitoring system, through use of various detection elements described below, measures a distance from an approaching object and determines a velocity of the UAV toward that object. Based on the collected information, the safety monitoring system determines whether the risk of damage to the object, that will be caused by the impending impact, exceeds an acceptable threshold. If the safety monitoring system determines that the risk of damage exceeds the acceptable threshold, the protection system is activated”, Paragraphs 22-23, “upon detection by the damage avoidance system 101 that the risk of damage exceeds a damage threshold, the protection system 107 may cause the air deflectors 402 to deploy prior to impact. As illustrated, the air deflectors 402 may be located at multiple positions on the UAV 400”, Paragraph 76).  Note that the above citations come from various embodiments disclosed by Lindskog rather than from a single embodiment; however, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize various embodiments for various benefits.  In particular, it would be obvious to trigger the release of one or more of the plurality of airfoils (based on that particular embodiment describing the air deflectors as merely one type of protection element) by sensing a rapid rate of decent (based on an earlier particular embodiment that was not specific to the air deflectors), for the purpose of providing a logical trigger for the release of one or more of them (“Those skilled in the art will appreciate that…the order of any method may be changed and various elements may be added, reordered, combined, omitted, modified, etc., in other implementations. From the foregoing, it will be appreciated that, although specific implementations have been described herein for purposes of illustration, various modifications may be made without deviating from the spirit and scope…Various modifications and changes may be made as would be obvious to a person skilled in the art having the benefit of this disclosure. It is intended to embrace all such modifications and changes and, accordingly, the above description is to be regarded in an illustrative rather than a restrictive sense”, Paragraphs 129-130).
Regarding Claim 14, Lindskog renders obvious the decelerating system according to Claim 6, and Lindskog further discloses that the safety-ensuring onboard computer is operable to cause deactivation of each respective rotor[[s]] of each of said plurality of rotor arms which generates lift (“If the UAV is rapidly descending toward an object, the propellers may be allowed to freely rotate as the airflow from the descent passes the blades of the propellers and the propeller motors may be operated as generators. The free rotation of the propellers will cause the rotor of the motor to rotate around the stator of the mot”, Paragraph 59, “when the hall sensor detects that the motor is rotating in a second direction, the deployment circuit is connected and current generated by the free rotation of the propellers in the second direction is provided to the deployment circuit”, Paragraph 64, “The example process 1100 begins by detecting a loss of control of the UAV (e.g., the UAV is in an uncontrolled descent, is not following the flight path, has lost power, etc.), as in 1102. In response to detecting a loss of control of the UAV, the propellers may be disengaged and allowed to freely rotate in response to the wind passing through the propellers, as in 1104. By allowing the propellers to freely rotate, the kinetic energy of the UAV descending toward the ground can be used to generate energy that may be stored, as in 1106”, Paragraph 102, “electricity may no longer be supplied to the associated propeller motors, the angles of the motor mounts may be adjusted, and/or any energy generated by the propeller motors may be routed for various functions (e.g., recharging one or more power modules, power a sensor, power the damage avoidance system 101, deploy a protection element, charge a capacitor, etc.)”, Paragraph 113).
Regarding Claim 15, Lindskog renders obvious the decelerating system according to Claim 6, and Lindskog further renders obvious that the safety-ensuring onboard computer is operable to cause diagonally opposite airfoils of the plurality of airfoils to become circumferentially displaced and to occlude an adjacent inter-arm region while other airfoils of the plurality of airfoils continue to be in non-deployed form, to generate a sufficient value of localized lift that causes said multi-rotor drone to change its direction of descent from a first direction to a second direction (“multiple parachutes may be mounted on the same and/or different sides of the UAV 100… the orientation of the UAV may be determined and the appropriate parachute(s) deployed”, Paragraph 68, “one or more openings 702 can be selectively opened or closed to alter the air resistance on a side of the UAV 700. A control element such as a solenoid and/or motor (not shown) in the UAV 700 may cause a cover to partially or completely block one or more of the openings 702, thereby altering the resistance on a side of the UAV 700. By increasing or decreasing the air resistance, the orientation of UAV 700 can be altered”, Paragraph 84).  Note that the above citations come from a separate embodiment disclosed by Lindskog relating to the protection element as one or more parachutes rather than the embodiment disclosing the protection element as air deflectors, but as stated above with regards to Claim 6, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize various embodiments for various benefits (“Those skilled in the art will appreciate that…the order of any method may be changed and various elements may be added, reordered, combined, omitted, modified, etc., in other implementations. From the foregoing, it will be appreciated that, although specific implementations have been described herein for purposes of illustration, various modifications may be made without deviating from the spirit and scope…Various modifications and changes may be made as would be obvious to a person skilled in the art having the benefit of this disclosure. It is intended to embrace all such modifications and changes and, accordingly, the above description is to be regarded in an illustrative rather than a restrictive sense”, Paragraphs 129-130).  Furthermore, while Lindskog clearly describes multiple parachutes/openings (and thus, obviously, air deflectors) as types of a protection element that can be “selectively” deployed, to include those “on different sides” of the UAV, Lindskog does not specifically state that these different sides may be “opposite sides”.  However, this is merely a matter of obvious-to-try design choice as there are only a finite number of ways to “selectively” deploy these unique components of the protection element, and selectively doing so on opposite sides without doing so on the other sides is merely one of those obvious-to-try options, as would be any particular sequence (out of a finite number of sequences) of when a select one or more are deployed if there happens to be a particular order for when they each deploy.
Regarding Claim 18, Lindskog renders obvious the decelerating system according to Claim 15, and Lindskog further discloses that the safety-ensuring onboard computer is additionally operable to cause at least one additional airfoil of the plurality of airfoils to become circumferentially displaced, to occlude an adjacent inter-arm region during descent of the multi-rotor drone (see Fig. 4B wherein all four of the air deflectors have been deployed, which based on an initial state of only having two on opposite sides deployed per the obviousness discussion found in Claim 15 above, would inherently require at least one additional air deflector becoming circumferentially displaced after the initial state in order to have four displaced in this figure).
Regarding Claim 20, Lindskog renders obvious the decelerating system according to Claim 5, and Lindskog further renders obvious that each of the plurality of airfoils is independently displaceable (“the damage avoidance system 101…in consideration with data from the other components of the safety monitoring system 103…to select one or more protection elements to deploy”, Paragraph 48, “the orientation of the UAV may be determined and the appropriate parachute(s) deployed”, Paragraph 68, “a solenoid, mechanical actuator, discharge element, etc., may be energized or activated by a discharge of the stored energy to deploy any of the protection elements discussed above to reduce a risk of damage to an object with which the UAV may collide”, Paragraph 104, “under control of one or more computing systems configured with executable instructions, determining a risk of damage resulting from an impact between an unmanned aerial vehicle and an object; determining that the risk of damage exceeds a threshold; determining an orientation of the unmanned aerial vehicle relative to the object; selecting a protection element, from a plurality of protection elements, for deployment based at least in part on the determined orientation; and deploying from the unmanned aerial vehicle, prior to the impact, the protection element configured to reduce a damage to at least one of the object or the unmanned aerial vehicle caused by the impact between the unmanned aerial vehicle and the object”, Claim 1, “a protection system configured to determine an orientation of the aerial vehicle relative to the object, select a protection element, from a plurality of protection elements, for deployment based at least in part on the determined orientation, and activate the protection element prior to an impact between the aerial vehicle and the object”, Claim 16).  Note that the above citations come from various embodiments disclosed by Lindskog rather than from a single embodiment; however, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize various embodiments for various benefits.  In particular, it would be obvious to trigger the selective and potentially independent release of one or more of the plurality of airfoils (based on that particular embodiment describing the air deflectors as merely one type of protection element) for the same reason as why one of ordinary skill in the art would do so with another type of protection element such as the parachutes or other types cited to above (“Those skilled in the art will appreciate that…the order of any method may be changed and various elements may be added, reordered, combined, omitted, modified, etc., in other implementations. From the foregoing, it will be appreciated that, although specific implementations have been described herein for purposes of illustration, various modifications may be made without deviating from the spirit and scope…Various modifications and changes may be made as would be obvious to a person skilled in the art having the benefit of this disclosure. It is intended to embrace all such modifications and changes and, accordingly, the above description is to be regarded in an illustrative rather than a restrictive sense”, Paragraphs 129-130).
Regarding Claim 21, Lindskog renders obvious the decelerating system according to Claim 5, and Lindskog further discloses that each of the plurality of airfoils is flexible (“deployable air deflectors 402, or sails… air deflectors 402 may be fabricated of a flexible material, such as nylon, cloth, rubber, etc., and rolled or folded into a retracted position… air deflectors 402 may be located at multiple positions on the UAV 400”, Paragraph 76).
Regarding Claim 22 (independent), Lindskog renders obvious a method for decelerating and redirecting a multi-rotor drone (see citations/explanations above pertaining to Claim 5, 6, and 15 which will not be repeated for the sake of brevity) using the decelerating system of claim 6 (see citations/explanations above pertaining to Claims 5 and 6, which will not be repeated for the sake of brevity), comprising the steps of:
i) retaining one or more of the plurality of airfoils in non-deployed form in releasable relation with the corresponding first rotor arm of the multi-rotor drone (see citations/explanations above pertaining to element c) of independent Claim 5 which will not be repeated for the sake of brevity); and
ii) upon detecting rate of descent of the multi-rotor drone in a first direction to be greater than a predetermined value, triggering release of the one or more retained airfoils from the corresponding first rotor arm and causing each of the released one or more airfoils to be circumferentially displaced from the corresponding first rotor arm to the corresponding second rotor arm of the multi-rotor drone to occlude the defined inter-arm region between the corresponding first rotor arm and second rotor arm[[s]] (see citations/explanations above pertaining to element d) of independent Claim 5 in conjunction with dependent Claim 6 (wherein the “detecting predetermined rapid decent of the multi-rotor drone” from dependent Claim 6 is being equated to “detecting rate of descent of the drone in a first direction to be greater than a predetermined value” of Claim 22), which will not be repeated for the sake of brevity),
wherein each of the circumferentially displaced airfoils generates a sufficient value of localized lift that causes the descending multi-rotor drone to change its direction of descent from said first direction to a second direction (see citations/explanations above pertaining to most of the limitations of dependent Claim 15 (wherein the only portion of dependent Claim 15 that is not mapped to this “wherein” clause of Claim 22’s method is what requires the deployment of only diagonally opposite airfoils while the others are non-deployed airfoils), which will not be repeated for the sake of brevity).
Response to Arguments
Firstly, Applicant’s amendments with respect to the previously made Claim Objections have been fully considered but are only partially persuasive because despite significant corrective amendments in view of these objection, the latest amendments made to the claims have necessitated new objections to Claims 5, 14, and 22.
Secondly, Applicant’s remarks relating to newly added Claims 21-22 have been considered and are persuasive; Examiner agrees that they should not be considered as related to a non-elected invention, and thus they have been examined herein.
Thirdly, Applicant’s remarks pertaining to the anticipation rejection by Lindskog has been fully considered but has not been found to be fully persuasive because the current rejections are no longer based on anticipation but now on obviousness.  Applicant argues that the air deflectors deployed in Lindskog do not do so circumferentially because they extend along extension arms/rails/rigid members that extend linearly, and that the rigid members of Lindskog do not extend radially outwardly from a central region of convergence.  Examiner does not necessarily agree that the air deflectors of Lindskog don’t deploy circumferentially (even if deploying along linear rails) because under broadest reasonable interpretation (BRI), Lindskog’s deployment of the air deflectors by spinning at a such a rate to cause deployment from the forces created by the rotation certainly indicates that they are deployed circumferentially, but Examiner is at least persuaded that Lindskog’s rigid members are not radially extending, and thus for at least that reason the previously made anticipation rejections have been made into obviousness-based rejections.  But as obviousness-based rejections, Examiner holds that regardless of the disclosure or lack thereof of circumferentially deploying airfoils in Lindskog, both these specifically argued limitations (involving radial and circumferential) only describe one of many obvious design choices that are still rendered obvious by Lindskog.  See 35 USC 103 section above for further explanation.
Finally, it should be noted that Applicant’s remarks, particularly on numbered page “7” discuss numerous alleged advantages over one or more embodiments found in Lindskog.  But none of these advantages are present in the originally presented claims or originally presented specification.  For example, Applicant’s arguments state that “Due to the rectilinear configuration of the rigid members of Lindskog, corner regions of the UAV are devoid of air deflectors, even when all of the air deflectors are deployed. Consequently these corner regions, which are unable to generate lift, are responsible for localized instability.”  But even in regards to this comment, Examiner rebuts by saying that there is nothing in the claims that even discuss stability or corners, and thus this argument is clearly spurious.
Conclusion
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  See MPEP 2141.02 [R-07.2015] VI. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention.  W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and may be found on an accompanying PTO-892, when applicable.  When a PTO-892 exists, all cited references have either (a) been utilized in the above rejections for their specific teachings (wherein relevant teachings are cited to within the prior art rejections above in specific association with the limitation/-s that they disclose, teach, suggest, or render obvious), (b) have significant relevance to the application as a whole (analogous art), or (c) have significant relevance to one or more specific limitation/-s within the claims.  If a cited reference does not pre-date the effective filing date of the instant application, despite not being “prior” art, it still represents a current state of the art that may be found useful to the Applicant.  Currently, it is the Office’s belief that the reason/-s for why a particular reference has been included in any past or current PTO-892 is self-evident; however, if Applicant cannot determine why any one or more reference/-s has/have been included on a PTO-892, upon request from the Applicant, the Examiner can provide an explanation within a future Office action and/or during a future interview.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS E WORDEN whose telephone number is 571-272-4876.  The examiner can normally be reached between 1000-1700hrs, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS E WORDEN/Primary Examiner, Art Unit 3663